Case 2:18-cv-14372-JEM Document 30 Entered on FLSD Docket 11/05/2020 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION
                        Case Number: 18-14372-CIV-MARTINEZ-REID


  EARL BUTLER,

         Petitioner,

  vs.

  MARK S. INCH,

        Respondent.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THIS CAUSE was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation (“R&R”) on all dispositive matters, [ECF No. 2]. After

  initial screening, Magistrate Judge Reid filed a R&R, [ECF No. 17], recommending that

  Petitioner’s pro se § 2254 Petition for Writ of Habeas Corpus be denied, that no certificate of

  appealability be issued, and that the case be closed. Specifically, Magistrate Judge Reid found that

  six out of seven of Petitioner’s claims were unexhausted and therefore procedurally barred. As to

  Petitioner’s remaining claim for ineffective assistance of counsel for failure to file a motion to

  dismiss based on the State’s delay in filing the information, Magistrate Judge Reid found that

  Petitioner could not establish the prejudice, and therefore, was not entitled to relief. Petitioner

  timely filed Objections to the R&R, [ECF No. 23], and the Court subsequently permitted Petitioner

  to supplement his Objections, [ECF No 29]. The Court has conducted a review of the entire record,

  including the issues raised in Petitioner’s Objections, and agrees with Magistrate Judge Reid’s

  conclusion that the Petition should be denied.
Case 2:18-cv-14372-JEM Document 30 Entered on FLSD Docket 11/05/2020 Page 2 of 4




         I.      Discussion

         As an initial matter, it is clear that claims (1)–(6) of the Petition are unexhausted, as they

  were not raised on appeal of Petitioner’s Rule 3.850 motion for post-conviction relief. Fla. R. Crim

  P. 3.850. Petitioner is correct that a “mixed” habeas petition is one that includes both exhausted

  and unexhausted claims. See Pliler v. Ford, 542 U.S. 225, 227 (2204). In Rose v. Lundy, the

  Supreme Court ruled that, when confronted with mixed petitions, the district court must dismiss

  the petition in its entirety without prejudice, “leaving the prisoner with the choice of returning to

  state court to exhaust his claims or of amending or resubmitting the habeas petition to present only

  exhausted claims to the district court.” 455 U.S. 509, 510 (1982).

         And, to address potential time-bar problems, the Supreme Court held in Rhines v. Weber

  that district courts have discretion to employ, in limited circumstances “stay and abeyance”

  procedures to hold a § 2254 petition in abeyance while the petitioner exhausts his previously-

  unexhausted claims. 544 U.S. 269, 275–77 (2005). Accordingly, since Rhines, the Eleventh Circuit

  has ruled that, “when a district court is confronted with a mixed § 2254 petition, the ordinary

  disposition is to either dismiss it in its entirety, or grant a stay and abeyance.” King v. Chase, 384

  F. App’x 972, 975 (11th Cir. 2010); see Ogle v. Johnson, 488 F.3d 1364, 1370 (11th Cir. 2007).

  The Eleventh Circuit has construed Rhines to require district courts to: “(1) make findings as to

  whether a stay and abeyance is warranted; and (2) if a stay is warranted, offer petitioners a choice

  to proceed with only the exhausted claims.” King, 384 F. App’x at 975; Thompson v. Sec’y for the

  Dep’t of Corr., 425 F.3d 1364, 1366 (11th Cir. 2005).

         Nonetheless, while a dismissal of mixed petitions is the ordinary rule, the Eleventh Circuit

  has held:

         when it is obvious that the unexhausted claims would be procedurally barred in
         state court due to a state-law procedural default, [a district court] can forego the

                                                    2
Case 2:18-cv-14372-JEM Document 30 Entered on FLSD Docket 11/05/2020 Page 3 of 4




          needless “judicial ping-pong” and just treat those claims now barred by state law
          as no basis for federal relief….[W]here all the unexhausted claims are procedurally
          barred from being considered in Florida courts, it would serve no purpose to dismiss
          the petition for further exhaustion because review of those claims is unavailable in
          state courts.

  Snowden v. Singletary, 135 F.3d 732, 736–37 (11th Cir. 1998). Here, the R&R makes clear that

  the Florida courts would no longer entertain Petitioner’s ineffective assistance of counsel claims

  on the merits because they would be deemed both successive and time-barred. See Fla. R. Crim.

  P. 3.850(b), (h); see also Aldridge v. State, 503 So.2d 1257, 1258 (Fla. 1987) (holding that a state

  prisoner is procedurally barred from raising on a second motion for postconviction relief

  “somewhat different facts to support his ineffective-assistance-of-counsel claim”). Petitioner has

  demonstrated no cause for not having raised claims (1)–(6) in the Rule 3.850 appellate

  proceeding.1


          Consequently, the Court can address Petitioner’s remaining seventh claim for ineffective

  assistance of counsel for failing to challenge the State’s delay in filing the information—the only

  exhausted claim in the Petition. See Kelley v. Sec’y for Dep’t of Corr., 377 F.3d 1317, 1351–52

  (11th Cir. 2004) (addressing petitioner’s remaining exhausted claims after finding that the

  unexhausted claims would be procedurally barred from review by the Florida courts). After review,

  the Court agrees with the R&R’s well-reasoned analysis that Petitioner cannot establish prejudice

  pursuant to Strickland v. Washington, 466 U.S. 668 (1984); Chandler v. Moore, 240 F.3d 907, 917

  (11th Cir. 2001).


          II.     Certificate of Appealability (“COA”)

          In order to receive a COA, a petitioner must make “a substantial showing of the denial of


  1
   For the same lack of cause, and because a stay and abeyance procedure would be futile in light of the state
  procedural bar discussed, the Court finds that a stay is not warranted under Rhines.
                                                       3
Case 2:18-cv-14372-JEM Document 30 Entered on FLSD Docket 11/05/2020 Page 4 of 4




  a constitutional right.” 28 U.S.C. § 2253(c)(2). Where the district court has denied a habeas petition

  on procedural grounds, the petitioner must show that reasonable jurists would find debatable (1)

  whether the petition states a valid claim of the denial of a constitutional right, and (2) whether the

  district court was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

         Here, reasonable jurists would not debate the district court’s denial of the Petition.

  Accordingly, no COA shall be issued.

         Accordingly, after careful consideration, it is hereby:

         ADJUDGED that United States Magistrate Judge Reid’s Report and Recommendation,

  [ECF No. 17], is AFFIRMED and ADOPTED.

         Accordingly, it is ADJUDGED that:

         1.      Petitioner’s pro se § 2254 Petition for Writ of Habeas Corpus, [ECF No. 1], is

                 DENIED, and Petitioner’s Objections are OVERRULED.

         2.      No Certificate of Appealability shall be issued.

         3.      This case is CLOSED, and all pending motions are DENIED AS MOOT. Final

                 judgment shall be filed separately.

         DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of November, 2020.




                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Reid
  All Counsel of Record
  Earl Butler, pro se




                                                    4
